HAFETZ & NECHELES LLP
ATTORNEYS AT LAW




10 East 40th Street, 48th Floor
NEW YORK, N.Y. 10016
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646




                                                     May 20, 2020


VIA ECF
Honorable Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

       Re:     United States v. Clare Bronfman, 18-cr-204 (NGG)

Dear Judge Garaufis:

        We write on behalf of our client Clare Bronfman, and with the consent of the
government, to seek an adjournment of Ms. Bronfman’s currently scheduled June 25 sentencing
date and the current dates for submission of sentencing memoranda. In making this request we
note that Ms. Bronfman, after conferring with counsel, does not consent to proceeding with her
sentencing hearing via video or teleconference. She respectfully requests that the Court adjourn
her sentencing until such date as the sentencing can be conducted in person at the Courthouse.

        On April 3, 2020, the Court ordered that Ms. Bronfman’s sentencing would take place on
June 25, 2020. Although the Chief Judge’s current order addressing the pandemic (Admin. Order
2020-15) and providing for limited operations for essential proceedings at the Courthouse only
extends through June 15, we anticipate that in person proceedings such as sentencing hearings
will not resume in the Eastern District until sometime after June. Since the Chief Judge issued
the current order on April 21, 2020, Governor Cuomo has extended New York Pause, which
bans mass gatherings in the state, encourages residents to remain at home, limits all non-essential
travel and limits personal contact, and closes all nonessential businesses for the New York City
area until at least the end of May. Reports indicate that the New York City region is unlikely to
meet the criteria for Phase One reopening until mid-June at the earliest, and pandemic-related
travel bans, which prevent Ms. Bronfman’s family from traveling to the United States from
Europe for her sentencing, appear likely to remain in place through July.
HAFETZ & NECHELES LLP

        Accordingly, with the consent of the government, the defendant Clare Bronfman
respectfully seeks a postponement of her sentencing date as well as the dates for submission of
the parties’ sentencing memoranda.


                                                    Respectfully submitted,

                                                              /s/

                                                    Kathleen E. Cassidy




cc:    AUSA Tanya Hajjar (via ECF)




                                                2
